DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a method useful for providing recommended dental services to a patient comprising incorporating the physical model of the recommended dental services in a try-in step during the clinical appointment, classified in class A61CJHHHH, subclass 13/0001.
II.	Claims 9-14, drawn to an integrated system with computerized components useful for providing recommended dental services to a patient comprising a scheduling interface configured to (a) display a list of a number of the service providers, (b) display scheduling information associated with each of the displayed service providers, and (c) receive selective input from the patient indicating the patient’s selection of at least one of the number of service providers for the recommended dental services, classified in class G06QJHHHH, subclass 1093.
III.	Claim 15, drawn to a method of producing a denture try-in with a denture baseplate having a surface and artificial teeth comprising a. fabricating the denture baseplate; b. fabricating the artificial teeth separately from the denture baseplate, each individual tooth of the artificial teeth fabricated in situ in proper spatial orientation, whereby each individual tooth of the artificial teeth may be removed and repositioned individually or in groups; c. fabricating print support framework holding the artificial teeth in situ, the framework comprising scaffolding pillars secured to the artificial teeth and the surface of the denture baseplate, maintaining physical separation and spatial orientation of each individual tooth of the artificial teeth and the surface of the denture baseplate; and d. applying wax to the base of each individual tooth of the artificial teeth and the denture baseplate, whereby the artificial teeth are connected to the denture baseplate prior to any removal of the print support framework, classified in class A61CJHHHH, subclass 13/34.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a method useful for providing recommended dental services to a patient comprising incorporating the physical model of the recommended dental services in a try-in step during the clinical appointment and is separately usable from subcombination II which is an integrated system with computerized components useful for providing recommended dental services to a patient comprising a scheduling interface configured to (a) display a list of a number of the service providers, (b) display scheduling information associated with each of the displayed service providers, and (c) receive selective input from the patient indicating the patient’s selection of at least one of the number of service providers for the recommended dental services.  Subcombination I has separate utility such as a method useful for providing recommended dental services to a patient comprising incorporating the physical model of the recommended dental services in a try-in step during the clinical appointment and is separately usable from subcombination III which is a method of producing a denture try-in with a denture baseplate having a surface and artificial teeth comprising a. fabricating the denture baseplate; b. fabricating the artificial teeth separately from the denture baseplate, each individual tooth of the artificial teeth fabricated in situ in proper spatial orientation, whereby each individual tooth of the artificial teeth may be removed and repositioned individually or in groups; c. fabricating print support framework holding the artificial teeth in situ, the framework comprising scaffolding pillars secured to the artificial teeth and the surface of the denture baseplate, maintaining physical separation and spatial orientation of each individual tooth of the artificial teeth and the surface of the denture baseplate; and d. applying wax to the base of each individual tooth of the artificial teeth and the denture baseplate, whereby the artificial teeth are connected to the denture baseplate prior to any removal of the print support framework.  Subcombination II has separate utility such as an integrated system with computerized components useful for providing recommended dental services to a patient comprising a scheduling interface configured to (a) display a list of a number of the service providers, (b) display scheduling information associated with each of the displayed service providers, and (c) receive selective input from the patient indicating the patient’s selection of at least one of the number of service providers for the recommended dental services and is separately usable from subcombination III which is a method of producing a denture try-in with a denture baseplate having a surface and artificial teeth comprising a. fabricating the denture baseplate; b. fabricating the artificial teeth separately from the denture baseplate, each individual tooth of the artificial teeth fabricated in situ in proper spatial orientation, whereby each individual tooth of the artificial teeth may be removed and repositioned individually or in groups; c. fabricating print support framework holding the artificial teeth in situ, the framework comprising scaffolding pillars secured to the artificial teeth and the surface of the denture baseplate, maintaining physical separation and spatial orientation of each individual tooth of the artificial teeth and the surface of the denture baseplate; and d. applying wax to the base of each individual tooth of the artificial teeth and the denture baseplate, whereby the artificial teeth are connected to the denture baseplate prior to any removal of the print support framework. See MPEP § 806.05(d).

The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626